 
STARVOX COMMUNICATIONS, INC.
 
 
Senior Secured Promissory Note
 

$300,000  
As of April 20, 2006

 
San Jose, California
 
StarVox Communications, Inc., a California corporation (the “Company”), for
value received, hereby promises to pay to U.S. Wireless Data, Inc., with an
address at 2121 Avenue of the Stars, Suite 1650, Los Angeles, California 90067,
or its successors or permitted assigns (the “Holder”), the principal amount of
Three Hundred Thousand Dollars ($300,000), in lawful money of the United States
of America, with interest thereon to be computed from the date hereof, on the
unpaid principal balance at the rate and as herein provided.
 
All agreements herein made are expressly limited so that in no event whatsoever,
whether by reason of advancement of proceeds hereof, acceleration of maturity of
the unpaid balance hereof or otherwise, shall the amount paid or agreed to be
paid to the Holder for the use of the money advanced or to be advanced hereunder
exceed the maximum rate permitted by law (the “Maximum Rate”). If, for any
circumstances whatsoever, the fulfillment of any provision of this Note or any
other agreement or instrument now or hereafter evidencing, securing or in any
way relating to the debt evidenced hereby shall involve the payment of interest
in excess of the Maximum Rate, then, ipso facto, the obligation to pay interest
hereunder shall be reduced to the Maximum Rate; and if for any circumstance
whatsoever, the Holder shall ever receive interest, the amount of which would
exceed the amount collectible at the Maximum Rate, such amount as would be
excessive interest shall be applied to the reduction of the principal balance
remaining unpaid hereunder and not to the payment of interest. This provision
shall control every other provision in any and all other agreements and
instruments existing or hereafter arising between the Company and the Holder
with respect to the debt evidenced hereby.
 
1. Security.
 
This Note and the Company’s obligations hereunder are collateralized by a
security interest in the assets of the Company, pursuant to a Security
Agreement, dated as of the same date of this Note (the “Security Agreement”), by
and between the Company and the Holder, as secured party. If an Event of Default
(as hereinafter defined) shall have occurred and the principal amount of this
Note shall become due and payable, the Holder shall be entitled to exercise, in
addition to any right, power or remedy permitted in law or equity, all its
remedies under the Security Agreement.
 
2. Interest; Payments.
 
(a) Principal of, and any accrued and unpaid interest on, this Note shall be due
and payable on demand by the Holder at any time following 120 days from the date
of this Note.


--------------------------------------------------------------------------------


 
(b) Until this Note is paid in full, interest on this Note shall accrue from the
date hereof at the Applicable Rate (calculated on the basis of a 360-day year
consisting of twelve 30-day months). For purposes of this Note, the Applicable
Rate shall mean 10.0%, except in the event that the Company fails to pay to the
Holder any portion of the principal and/or interest due on the Maturity Date or
if an Event of Default shall have occurred in which case the Applicable Rate
shall thereafter, during the continuance of such failure, be 15%.
 
(c) If the Maturity Date would fall on a day that is not a Business Day (as
defined below), the payment due on such Maturity Date will be made on the next
succeeding Business Day with the same force and effect as if made on the
Maturity Date. “Business Day” means any day which is not a Saturday or Sunday
and is not a day on which banking institutions are generally authorized or
obligated to close in the city of New York, New York.
 
(d) Payment of principal and interest on this Note shall be made by wire
transfer of immediately available funds to an account designated by the Holder
or by check sent to the Holder as the Holder may designate for such purpose from
time to time by written notice to the Company, in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts.
 
(e) The obligations to make the payments provided for in this Note are absolute
and unconditional and not subject to any defense, setoff, counterclaim,
rescission, recoupment or adjustment whatsoever. The Company hereby expressly
waives demand and presentment for payment, notice of non-payment, notice of
dishonor, protest, notice of protest and diligence in taking any action to
collect any amount called for hereunder, and shall be directly and primarily
liable for the payment of all sums owing and to be owing hereon, regardless of
and without any notice, diligence, act or omission with respect to the
collection of any amount called for hereunder.
 
(f) Notwithstanding anything to the contrary in this Note, the Security
Agreement or any other document executed in connection herewith, the amounts
owing under this Note may be prepaid at any time without penalty or premium.
 
3. Ranking of Note.
 
(a) The Company, for itself, its successors and assigns, covenants and agrees,
that the payment of the principal of and interest on this Note is senior in
right of payment to the payment of all existing and future Junior Debt (as
hereinafter defined). “Junior Debt” shall mean all existing and future
Indebtedness. For purposes of this Section 3(a), “Indebtedness” shall mean,
except for Permitted Indebtedness (a) all indebtedness for borrowed money or the
deferred purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) any obligation directly
or indirectly guaranteed. For purposes of this Section 3(a), “Permitted
Indebtedness” shall mean the following: (i) Indebtedness to trade creditors
incurred in the ordinary course of business; (ii) Indebtedness outstanding on
the date hereof and reflected on the Company’s financial statements delivered to
the Holder; (iii) Indebtedness permitted by the prior written consent of the
Holder; (iv) Indebtedness pursuant to capital lease obligations or third party
equipment financing, provided that such Indebtedness does not exceed the lesser
of the cost or fair market value of the equipment financed with such
Indebtedness; (v) Indebtedness incurred in the ordinary course of business with
corporate credit cards and merchant services; (vi) Indebtedness of the Company
to any wholly owned subsidiary; (vii) contingent obligations incurred in
connection with letters of credit issued for the Company’s account in the
ordinary course of business, including relating to leases of real estate for the
Company’s facilities; (viii) Indebtedness arising under currency agreements,
interest rate agreements, hedging agreements or other similar agreements entered
into in the ordinary course of the Company’s business; (ix) Indebtedness owing
to Sand Hill Finance, LLC; (x) future senior Indebtedness incurred by the
Company from financial institutions and/or venture debt lenders with the written
consent of Holder, which consent will not be unreasonably withheld or delayed;
and (xi) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon the Company. Holder agrees to
subordinate the debt hereunder and liens securing such debt to the debt owing by
the Company to Sand Hill Finance, LLC and liens securing such debt, on such
terms as Sand Hill may reasonably require.


--------------------------------------------------------------------------------


 
(b) Upon any payment or distribution of the assets of the Company, to creditors
upon dissolution, total or partial liquidation or reorganization of, or similar
proceeding relating to the Company, the Holder of this Note will be entitled to
receive payment in full before any holder of Junior Debt is entitled to receive
any payment.
 
4. Affirmative Covenants.
 
The Company covenants and agrees with the Holder that, so long as any amount
remains unpaid on this Note:
 
(a) the Company shall promptly after the Company shall obtain knowledge of the
occurrence of any Event of Default (as hereinafter defined) or any event which
with notice or lapse of time or both would become an Event of Default (an Event
of Default or such other event being a “Default”), a notice specifying that such
notice is a “Notice of Default” and describing such Default in reasonable
detail, and, in such Notice of Default or as soon thereafter as practicable, a
description of the action the Company has taken or proposes to take with respect
thereto; and
 
(b) the Company shall permit any representative Holder authorizes, including its
attorneys, accountants, to inspect, examine and make copies and abstracts of the
books of account and records of the Company at reasonable times and upon
reasonable notice during normal business hours. In addition, any such
representative shall have the right to meet with management and officers of the
Company to discuss such books of account and records. In addition, Holder shall
be entitled at reasonable times and intervals to consult with and advise the
management and officers of the Company concerning significant business issues
affecting the Company. Such consultations shall not unreasonably interfere with
the Company's business operations.
 
5. Events of Default.
 
The occurrence of any of the following events shall constitute an event of
default (an “Event of Default”):
 
(a) A default in the payment of the principal or interest on the Note, when and
as the same shall become due and payable, which default is not cured within
three (3) days after written notice thereof.
 
(b) A default in the performance, or a breach, of any of the covenants or
agreements of the Company contained in this Note or the Security Agreement,
which default (except as provided in Section 5(a)) is not cured within ten (10)
days after written notice thereof.
 
(c) Any representation, warranty or certification made by the Company in or
pursuant to this Note or the Security Agreement is untrue when made.


--------------------------------------------------------------------------------


 
(d) A final judgment or judgments for the payment of money in excess of $50,000
in the aggregate shall be rendered by one or more courts, administrative or
arbitral tribunals or other bodies having jurisdiction against the Company and
the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within 60 days
from the date of entry thereof and the Company shall not, within such 60-day
period, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal.
 
(e) The entry of a decree or order by a court having jurisdiction adjudging the
Company a bankrupt or insolvent, or approving a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company, under
federal bankruptcy law, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or other similar law, and the
continuance of any such decree or order unstayed and in effect for a period of
60 days; or the commencement by the Company of a voluntary case under federal
bankruptcy law, as now or hereafter constituted, or any other applicable federal
or state bankruptcy, insolvency, or other similar law, or the consent by the
Company to the institution of bankruptcy or insolvency proceedings against it,
or the filing by the Company of a petition or answer or consent seeking
reorganization or relief under federal bankruptcy law or any other applicable
federal or state law, or the consent by the Company to the filing of such
petition or to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Company or of any substantial part of
the property of the Company, or the making by the Company of an assignment for
the benefit of creditors, or the admission by the Company in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Company in furtherance of any such action.
 
6. Remedies Upon Default.
 
Upon the occurrence of an Event of Default referred to in Sections 5(a) through
(e), the Holder, by notice in writing given to the Company, may declare the
entire principal amount then outstanding of, and the accrued interest on, this
Note to be due and payable immediately, and upon any such declaration the same
shall become and be due and payable immediately, without presentation, demand,
protest or other formalities of any kind, all of which are expressly waived by
the Company. The Holder may institute such actions or proceedings in law or
equity as it shall deem expedient for the protection of its rights and may
prosecute and enforce its claims against all assets of the Company, and in
connection with any such action or proceeding shall be entitled to receive from
the Company payment of the principal amount of this Note plus accrued interest
to the date of payment plus reasonable expenses of collection, including,
without limitation, reasonable attorneys’ fees and expenses actually incurred.
 
7. Representations and Warranties of the Company. The representations and
warranties of the Company set forth in the Security Agreement are incorporated
herein by reference.


--------------------------------------------------------------------------------




8. Miscellaneous.
 
(a) The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties; provided,
however, that neither party may assign any of its rights or obligations
hereunder without the prior written consent of the other, except that the Holder
may assign all or a portion of its rights hereunder to an affiliate of the
Holder without such consent. Nothing in this Note, expressed or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Note, except as expressly provided in
this Note.
 
(b) Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or by Federal Express, Express Mail or similar overnight
delivery or courier service or delivered (in person or by telecopy, telex or
similar telecommunications equipment) against receipt to the party to whom it is
to be given, (i) if to the Company, at its address at 2728 Orchard Parkway, San
Jose, California 95134, Attention: Chief Executive Officer, (ii) if to the
Holder, at its address set forth on the first page hereof, or (iii) in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 8(b). Notice to the estate of any
party shall be sufficient if addressed to the party as provided in this Section
8(b). Any notice or other communication given by certified mail shall be deemed
given at the time of certification thereof, except for a notice changing a
party’s address which shall be deemed given at the time of receipt thereof. Any
notice given by other means permitted by this Section 8(b) shall be deemed given
at the time of receipt thereof.
 
(c) Upon receipt of evidence satisfactory to the Company, of the loss, theft,
destruction or mutilation of this Note (and upon surrender of this Note if
mutilated), including an affidavit of the Holder thereof that this Note has been
lost, stolen, destroyed or mutilated together with an indemnity against any
claim that may be made against the Company on account of such lost, stolen,
destroyed or mutilated Note, and upon reimbursement of the Company’s reasonable
incidental expenses, the Company shall execute and deliver to the Holder a new
Note of like date, tenor and denomination.
 
(d) No course of dealing and no delay or omission on the part of the Holder or
the Company in exercising any right or remedy shall operate as a waiver thereof
or otherwise prejudice the Holder’s or the Company’s rights, powers or remedies,
as the case may be. No right, power or remedy conferred by this Note upon the
Holder or the Company shall be exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise, and all such remedies may be exercised singly or concurrently.
 
(e) If one or more provisions of this Note are held to be unenforceable under
applicable law, such provision shall be excluded from this Note and the balance
of this Note shall be interpreted as if such provision were so excluded and
shall be enforceable in accordance with its terms. This Note may be amended only
by a written instrument executed by the Company and the Holder hereof. Any
amendment shall be endorsed upon this Note, and all future Holders shall be
bound thereby.


--------------------------------------------------------------------------------


 
(f) This Note shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to principles governing conflicts
of law.
 
(g) Company promises to pay any and all reasonable attorneys' and other out of
pocket professionals' fees and expenses incurred by Holder after the date hereof
in connection with or related to: (i) this Note or the Security Agreement;
(ii) the collection or enforcement of this Note; (iii) the amendment or
modification of this Note or the Security Agreement; (iv) any waiver, consent,
release, or termination under this Note or the Security Agreement; (v) the
protection, preservation, sale, lease, liquidation, or disposition of collateral
under the Security Agreement or the exercise of remedies with respect to such
collateral; (vi) any legal, litigation, administrative, arbitration, or out of
court proceeding in connection with or related to Company or the collateral
under the Security Agreement, and any appeal or review thereof; and (vii) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Company, this Note
or the Security Agreement, including representing Holder in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Company's estate, and any appeal or review thereof. Holder's professional fees
and expenses shall include out of pocket fees or expenses for Holder's
attorneys, accountants, auctioneers, liquidators, appraisers, investment
advisors, environmental and management consultants, or experts engaged by Holder
in connection with the foregoing. Company's promise to pay all of Holder's
professional fees and expenses is part of the obligations under this Note. All
of the foregoing costs and expenses shall be payable within thirty (30) days of
written demand by Holder. Company agrees that Holder’s written demand need not
consist of more detail than a separate line item for each general category of
expense and corresponding amount, such as legal fees and costs $100.00, filing
fees $100.00, or courier services $100.00, etc., provided that reasonable detail
will be provided upon request by the Company.
 
*     *     *     *     *
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed and dated
the day and year first above written.
 

        STARVOX COMMUNICATIONS, INC.  
   
   
    By:   /s/ Douglas S. Zorn  

--------------------------------------------------------------------------------

Douglas S. Zorn, President and CEO
   

 

--------------------------------------------------------------------------------



 